18‐35 
     Illarramendi v. United States of America 

 1

 2                                     In the
 3              United States Court of Appeals
 4                         For the Second Circuit
 5                                    ________ 
 6                                          
 7                              AUGUST TERM, 2018 
 8                                          
 9                        SUBMITTED: OCTOBER 10, 2018 
10                         DECIDED: OCTOBER 16, 2018 
11                                          
12                                    No. 18‐35 
13                          FRANCISCO ILLARRAMENDI, 
14                              Petitioner‐Appellant, 
15                                          
16                                        v. 
17                                          
18                         UNITED STATES OF AMERICA, 
19                              Respondent‐Appellee. 
20                                    ________ 
21                                          
22              Appeal from the United States District Court 
23                        for the District of Connecticut 
24               No. 16‐cv‐1853 – Stefan R. Underhill, Judge. 
25                                    ________ 
26                                          
27   Before: WALKER, CALABRESI, and LIVINGSTON, Circuit Judges. 
28                                    ________ 
29                                          
30         Francisco  Illarramendi  appeals  from  the  order  of  the  District 

31   Court  of  the  District  of  Connecticut  (Underhill,  J.)  denying  his 

32   motions  for  supervised  release  or  bail  pending  resolution  of  his 

33   motion  to  vacate  his  sentence  under  28  U.S.C.  §  2255.    The  United 
     2                                                               No. 18‐35

 1   States now moves for summary affirmance of the district court’s order 

 2   on the grounds that neither supervised release nor bail is warranted 

 3   under  the  circumstances  and, regardless  of  the  merits,  Illarramendi 

 4   failed to obtain a certificate of appealability as required by 28 U.S.C. 

 5   § 2253(c)(1).  We agree with the United States that neither supervised 

 6   release nor bail is warranted here and therefore GRANT the motion 

 7   for  summary  affirmance.    A  certificate  of  appealability  from  the 

 8   district court’s order is not necessary, however, because a denial of 

 9   supervised release or bail is not a “final order[] that dispose[s] of the 

10   merits of a habeas corpus proceeding.”  Harbison v. Bell, 556 U.S. 180, 

11   183 (2009). 

12                                   ________ 
13                                        
14                       FRANCISCO  ILLARRAMENDI,  pro  se,  for  Petitioner‐
15                       Appellant. 

16                       MICHAEL J. GUSTAFSON (John T. Pierpont, Jr., on the 
17                       brief),  United  States  Attorney’s  Office  for  the 
18                       District  of  Connecticut,  New  Haven,  CT,  for 
19                       Respondent‐Appellee. 

20                                   ________ 
21    
22   PER CURIAM: 

23         Francisco  Illarramendi  appeals  from  the  order  of  the  District 

24   Court  of  the  District  of  Connecticut  (Underhill,  J.)  denying  his 
     3                                                                                       No. 18‐35

 1   motions  for  supervised  release  or  bail1  pending  resolution  of  his 

 2   motion  to  vacate  his  sentence  under  28  U.S.C.  §  2255.    The  United 

 3   States now moves for summary affirmance of the district court’s order 

 4   on the grounds that neither supervised release nor bail is warranted 

 5   under  the  circumstances  and, regardless  of  the  merits,  Illarramendi 

 6   failed to obtain a certificate of appealability as required by 28 U.S.C. 

 7   § 2253(c)(1).  We agree with the United States that neither supervised 

 8   release nor bail is warranted here and therefore GRANT the motion 

 9   for  summary  affirmance.    A  certificate  of  appealability  from  the 

10   district court’s order is not necessary, however, because a denial of 

11   supervised release or bail is not a “final order[] that dispose[s] of the 

12   merits of a habeas corpus proceeding.”  Harbison v. Bell, 556 U.S. 180, 

13   183 (2009). 

14                                         BACKGROUND 

15            On  March  7,  2011,  Petitioner‐Appellant  Illarramendi  pleaded 

16   guilty to two counts of wire fraud, and one count each of securities 

17   fraud, investor fraud, and conspiracy to obstruct justice.  Plea Hearing 

18   Tr., United States v. Illarramendi, No. 11‐cv‐0041 (D. Conn. March 21, 

19   2011),  ECF  No.  9.    The  district  court  imposed  a  sentence  of  156 

20   months’ imprisonment and approximately $370 million in restitution, 



     1 Although Illarramendi’s motion was for supervised release, we liberally construe his pro 
     se  motion  as  seeking  release  on  bail.    The  government  accepts  this  interpretation  in  its 
     memorandum in support of its motion to summarily affirm.  Mem in Supp. of Mot. for 
     Summ. Affirmance 6, ECF No. 33. 
     4                                                                                 No. 18‐35

 1   which we affirmed on appeal.  See United States v. Illarramendi, 642 F. 

 2   App’x 64 (2d Cir. 2016) (summary order) (affirming sentence); United 

 3   States v. Illarramendi, 677 F. App’x 30 (2d Cir. 2017) (summary order) 

 4   (affirming restitution). 

 5           On  November  14,  2016,  Illarramendi  filed  a  habeas  corpus 

 6   petition under 28 U.S.C. § 2255 to vacate his sentence on the grounds 

 7   that (1) he was denied counsel of choice because his assets were frozen 

 8   in  a  related  SEC  civil  proceeding;  and  (2)  his  attorneys  provided 

 9   ineffective assistance during the plea negotiations and at sentencing.  

10   Mot. to Vacate Sentence at vii, Illarramendi v. United States, No. 16‐cv‐

11   1853  (D.  Conn.  Nov.  14,  2016),  ECF  No.  1.2    The  §  2255  petition  is 

12   pending before the district court. 

13           On August 28 and 29, 2017, Illarramendi filed two motions in 

14   the  district  court  seeking  “supervised  release  pending  habeas 

15   proceedings.”    No.  16‐cv‐1853,  ECF  Nos.  18,  19.    The  district  court 

16   denied  the  motions,  stating  that  it  “has  no  authority  to  grant 

17   supervised release to a sentenced inmate.”  No. 16‐cv‐1853, ECF No. 

18   23.  Illarramendi then filed a notice of appeal with the district court 

19   from the denial of supervised release and moved for leave to proceed 

20   in forma pauperis.  No. 16‐cv‐1853, ECF Nos. 24, 25.  The district court 

21   granted the motion for leave to proceed in forma pauperis.  No. 16‐cv‐

22   1853, ECF No. 27. 


     2 The § 2255 action in the district court is hereinafter referred to as No. 16‐cv‐1853. 
     5                                                                         No. 18‐35

 1             On  appeal,  the  government  now  moves  for  us  to  summarily 

 2   affirm  the  district  court’s  order  denying  Illarramendi’s  motions  for 

 3   supervised  release  pending  the  outcome  of  his  habeas  proceeding 

 4   under 28 U.S.C. § 2255.  Mem. in Supp. of Mot. for Summ. Affirmance 

 5   6, ECF No. 33.  The government argues that (1) supervised release is 

 6   not available to Appellant pending a decision on his habeas petition 

 7   because supervised release can only be imposed as part of a criminal 

 8   sentence; (2) even if Illarramendi’s motion is construed as one seeking 

 9   release on bail, it is not warranted because his § 2255 motion does not 

10   present  substantial  claims  and  there  are  no  extraordinary 

11   circumstances;  and  (3)  Illarramendi  failed  to  obtain  a  certificate  of 

12   appeal (COA) as required by 28 U.S.C. § 2253(c)(1).  Id. at 3, 6. 

13                                      DISCUSSION 

14             We write here to address the question of whether a COA is 

15   required to appeal from a denial of bail pending the disposition of a 

16   petition for habeas corpus relief. 

17        I.      Certificate of Appealability 

18             28 U.S.C. § 2253(c)(1) states that 

19             [u]nless  a  circuit  justice  or  judge  issues  a  certificate  of 
20             appealability, an appeal may not be taken to the court of 
21             appeals  from  the  final  order  in  a  habeas  corpus 
22             proceeding in which the detention complained of arises 
23             out of process issued by a State court; or the final order 
24             in a proceeding under section 2255. 
     6                                                                                      No. 18‐35

 1            In Grune v. Coughlin, 913 F.2d 41, 44 (2d Cir. 1990), we held that 

 2   §  2253’s  COA3  requirement  applied  “not  only  to  the  final 

 3   determination of the merits [of the habeas proceeding] but also to an 

 4   order denying bail” during the habeas proceeding.  We reasoned that 

 5   the interest served by requiring such a certificate—namely, relieving 

 6   “the  court  system  of  the  burdens  resulting  from  litigation  of 

 7   insubstantial appeals—is equally served whether the order appealed 

 8   is a final disposition of the merits or a collateral order.”  Id.    

 9            Almost two decades later, the Supreme Court decided Harbison 

10   v.  Bell,  556  U.S.  180  (2009).    In  Harbison,  the  district  court  denied 

11   appellant’s motion to authorize his federally appointed counsel in his 

12   habeas  proceeding  to  represent  him  in  a  related  state  clemency 

13   proceeding.    Id.  at  182.    Appellant  appealed,  but  failed  to  obtain  a 

14   COA  under  §  2253(c)(1).    Id.  at  183.    The  Court  held  that  because  

15   §  2253(c)(1)  “governs  final  orders  that  dispose  of  the  merits  of  a 

16   habeas corpus proceeding—a proceeding challenging the lawfulness 

17   of  the  petitioner’s  detention[,]  .  .  .  [a]n  order  that  merely  denies  a 

18   motion to enlarge the authority of appointed counsel . . . is not such 

19   an order and is therefore not subject to the COA requirement.”  Id. 



     3 In 1990, when Grune was decided, § 2253 required a certificate of probable cause before a 
     party could appeal from a habeas proceeding.  In 1996, Congress passed the Antiterrorism 
     and Effective Death Penalty Act (AEDPA) and amended § 2253 to, inter alia, change the 
     name of a certificate of probable cause to a certificate of appealability.  Pub. L. No. 104‐132, 
     §  102  110  Stat.  1214,  1217  (1996).    There  is  no  substantial  difference  between  the  two 
     certificates. 
     7                                                                    No. 18‐35

 1              We  have  never  addressed  Harbison’s  effect  on  Grune  in  a 

 2   published  decision,  but  two  motions  panels  in  unpublished  orders 

 3   denied  as  unnecessary  COA  motions  in  appeals  from  the  denial  of 

 4   bail, with one order specifically citing Harbison for support.  See Mot. 

 5   Order,  United  States  v.  Riccio  (Lasher),  No.  17‐1629  (2d  Cir.  Nov.  6, 

 6   2017), ECF No. 135; Mot. Order, Fan v. United States, No. 17‐1619 (2d 

 7   Cir. Aug 29, 2017), ECF No. 32.  We agree with the two decisions.  In 

 8   Grune, we acknowledged that “the denial of bail . . . is a collateral and 

 9   conclusive  determination  of  the  issue  presented,”  but  never 

10   pretended  that  it  was  somehow  a  final  disposition  of  the  habeas 

11   proceeding.    Grune,  913  F.2d  at  44.    Therefore,  consistent  with 

12   Harbison, we hold that a COA is not required when appealing from 

13   orders in a habeas proceeding that are collateral to the merits of the 

14   habeas claim itself, including the denial of bail.  Thus, in this case, the 

15   absence  of  a  COA  was  not  a  bar  to  Illarramendi’s  appeal  from  the 

16   district court’s order denying his motion for supervised release or bail 

17   pending resolution of his habeas petition.   

18        II.      Appellant’s Remaining Arguments 

19              After review of the record and Appellant’s arguments, we 

20   conclude that his motion for supervised release or bail pending 

21   review of his 28 U.S.C. § 2255 motion lacked merit because the 

22   motion does not present substantial questions and Appellant has not 

23   demonstrated that “extraordinary circumstances exist that make the 
    8                                                                No. 18‐35

1   grant of bail necessary to make the habeas relief effective.”  Mapp v. 

2   Reno, 241 F.3d 221, 226 (2d Cir. 2001) (internal citation, quotations, 

3   and alteration omitted).  We therefore grant summary affirmance of 

4   the district court’s order.  See United States v. Bonilla, 618 F.3d 102, 

5   107–08 (2d Cir. 2010). 


6                                CONCLUSION 

7         For  the  reasons  stated  above,  the  government’s  motion  for 

8   summary affirmance of the district court’s order denying supervised 

9   release is GRANTED.